EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 9th  day of May, 2011, by and between Home Shopping Express S.A., a
company organized under the laws of Spain (“HSE” or the “Company”) whose
principal place of business is located at C/Guadiana 52, 1B, 07817 Sant Jordi de
ses Salines, Spain, Infusion Brands International, Inc., a Nevada corporation,
whose principal place of business is located at 14375 Myerlake Circle,
Clearwater, FL 33760 (“INBI”) and Frederic Sciamma, an individual residing at
______________________ (“Executive”).
 
WITNESSETH:
 
WHEREAS, the Executive desires to be employed by the Company as its Chief
Executive Officer and the Company wishes to employ Executive in such capacity;
 
WHEREAS, INBI has entered into a stock purchase agreement (the “Purchase
Agreement”) with certain shareholders of the Company to purchase 50% of the
issued and outstanding common stock of the Company (the “Initial Stock
Purchase”)
 
WHEREAS, INBI has the option (the “Option”), for a period of twelve months from
the closing date of the Initial Stock Purchase to purchase the remaining 50% of
the issued and outstanding common stock of the Company, the purchase price of
which shall be determined by certain financial milestones of the Company;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1.           Employment and Duties.  The Company agrees to employ and Executive
agrees to serve as the Company's Chief Executive Officer.  The duties and
responsibilities of Executive shall include the duties and responsibilities as
the Board may from time to time reasonably assign to Executive.
 
Executive shall devote substantially all of his working time and efforts during
the Company's normal business hours to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to him pursuant to this Agreement.
 
2.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of two years and shall be automatically
renewed for successive one year periods thereafter unless either party provides
the other party with written notice of his or its intention not to renew this
Agreement at least three months prior to the expiration of the initial term or
any renewal term of this Agreement.  “Employment Period” shall mean the initial
two year term plus renewals, if any.
 
3.           Place of Employment.  Executive's services shall be performed at
the Company's offices located in Ibizia, Spain and any other location where the
Company now or hereafter has a business facility. The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his duties hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Consideration.  As consideration for the execution of this
Agreement, INBI will pay to Executive a signing bonus equal to 450,000
Euros.  For all services to be rendered by Executive pursuant to this Agreement,
the Company agrees to pay Executive during the Employment Period an aggregate of
2,500,000 shares of INBI’s restricted common stock (“INBI Stock”) payable upon
closing of the Stock Purchase Agreement between Infusion Brands International,
Inc. and Home-Shopping-Express, S.A.
 
5.           Incentive Payments.  In the event INBI  exercises the Option, INBI
will pay to Executive the following payments and shares (the “Incentive Shares”)
of INBI Stock to Executive based on the following Company financial milestones,
all of which assume a Company net profit of at least 15% and provided that
Executive is still an employee of the Company:
 

 
·
If the Company’s revenue is greater than Four Million Euros (4,000,000 EU), INBI
will pay to Executive 450,000 Euros and will issue to Executive 2,500,000 shares
INBI’s restricted common stock (“INBI Stock”);

 
·
If the Company’s revenue is greater than Three Million Five Hundred Thousand
Euros (3,500,000 EU) but less than Four Million Euros (4,000,000 EU), INBI will
pay to Executive 225,000 Euros and will issue to Executive 1,500,000 shares of
INBI Stock;

 
·
If the Company’s revenue is less than Three Million Five Hundred Thousand Euros
(3,500,000 EU), INBI will pay to Executive 135,000 Euros and will issue to
Executive 1,250,000 shares of INBI Stock

 
6.           Expenses.  Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Company policies and procedures.
 
7.           Other Benefits.  During the term of this Agreement, the Executive
shall be eligible to participate in incentive, savings, retirement (401(k)), and
welfare benefit plans, including, without limitation, health, medical, dental,
vision, life (including accidental death and dismemberment) and disability
insurance plans (collectively, "Benefit Plans"), in substantially the same
manner and at substantially the same levels as the Company makes such
opportunities available to the Company's managerial or salaried executive
employees.
 
8.           Intentionally Omitted.
 
9.           Termination of Employment.
 
(a)          Death.  If Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Company shall automatically
terminate and neither INBI or the Company shall have no further obligations to
the Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, including any payments pursuant
to Section 5 in the event INBI exercises the Option.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)         Disability.  In the event that, during the term of this Agreement
the Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter. For purposes of this
Agreement, “Disability” shall mean a physical or mental disability that prevents
the performance by the Executive, with or without reasonable accommodation, of
his duties and responsibilities hereunder for a period of not less than an
aggregate of three months during any twelve consecutive months.
 
(c)          Cause.
 
(1)           At any time during the Employment Period, the Company may
terminate this Agreement and the Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from
Executive’s death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days of his receipt of such written demand; (b) the conviction of, or plea of
guilty or nolo contendere to, a felony, (c) violation of Sections 11 or 12 of
this Agreement, or (d) fraud, dishonesty or gross misconduct which is materially
and demonstratively injurious to the Company. Termination under clauses (b), (c)
or (d) of this Section 10(c)(1) shall not be subject to cure.
 
(2)           Upon termination of this Agreement for Cause, neither INBI or the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, including any payments pursuant to Section 5 in the event INBI
exercises the Option.
 
(d)         Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation, whether directly, indirectly, beneficially or of record, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) of 50% or more of the shares
of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), or (ii) a sale of all
or substantially all of the assets of the Company, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible into Common Stock directly from the Company, or (B) any acquisition
of Common Stock or securities convertible into Common Stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)          Good Reason.
 
(1)           At any time during the term of this Agreement, subject to the
conditions set forth in Section 10(e)(2) below, the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events: (A) the assignment, without the Executive’s consent, to
the Executive of duties that are significantly different from, and that result
in a substantial diminution of, the duties that he assumed on the Effective
Date; (B) the assignment, without the Executive’s consent, to the Executive of a
title that is different from and subordinate to the title Chief Executive
Officer; (C) any termination of the Executive’s employment by the Company within
12 months after a Change of Control, other than a termination for Cause, death
or Disability; or (D) material breach by the Company of this Agreement.
 
(2)           The Executive shall not be entitled to terminate this Agreement
for Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within 30 days of its receipt from the Executive of such written notice.
 
(3)           In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, neither INBI or the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, including any payments pursuant to Section 5 in the event INBI
exercises the Option.
 
10.        Confidential Information.
 
(a)         Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by the Executive during
the course of his employment, which is treated as confidential by the Company,
and not otherwise in the public domain. The provisions of this Section 11 shall
survive the termination of the Executive’s employment hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)         The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company.
 
(c)          In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information.
 
11.         Non-Competition and Non-Solicitation.
 
(a)          The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the world (the “Territory”) (to the extent the Company comes to
operate, either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
(b)         The Executive hereby agrees and covenants that he shall not, without
the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than a holder of less than two
percent (2%) of the outstanding voting shares of any publicly held company), or
whether on the Executive's own behalf or on behalf of any other person or entity
or otherwise howsoever, during the Employment Period and thereafter to the
extent described below, within the Territory:
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
business of the Company;
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement;
 
 
5

--------------------------------------------------------------------------------

 
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom the Company had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services (of the kind
or competitive with the Business of the Company) for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
Business of the Company.
 
With respect to the activities described in Paragraphs (2), (3) and (4) above,
the restrictions of this Section 11(b) shall continue beyond the Employment
Period until six months following the termination of this Agreement or of the
Executive’s employment with the Company, whichever occurs later.  Furthermore,
if the Company terminates Executive’s employment for Cause or if Executive
terminates his employment without Good Reason, then the restrictions of this
Section 11(b) shall continue with respect to the activities described in
Paragraph (1), above, beyond the Employment Period until six months following
the termination of this Agreement or of the Executive’s employment with the
Company, whichever occurs later.
 
12.           Non-U.S Investor.  (a) Executive has adequate means of providing
for current needs and contingencies, has no need for liquidity in the
investment, and is able to bear the economic risk of an investment in the INBI
Stock of the size contemplated.  Executive represent that they are able to bear
the economic risk of the investment and at the present time could afford a
complete loss of such investment.


(b)           Executive is a “Non-US Person” as defined in Regulation S of the
Securities Act of 1933 (the “Act”) and Executive, either alone or with its’
professional advisers who are unaffiliated with, have no equity interest in and
are not compensated by INBI or any affiliate or selling agent of INBI, directly
or indirectly, has sufficient knowledge and experience in financial and business
matters that Executive is capable of evaluating the merits and risks of an
investment in the INBI Stock and of making an informed investment decision with
respect thereto and has the capacity to protect such Shareholder’s own interests
in connection with the proposed investment in the INBI Stock.


(c)  Executive acknowledges its understanding that the issuance of the INBI
Stock is intended to be exempt from registration under the Act, by virtue of
Section 4(2) of the Securities Act and the provisions of Rule 903 of Regulation
S promulgated thereunder.


(d) Executive understands and agrees that the certificates for the INBI Stock
shall bear substantially the following legend until (i) such securities shall
have been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel for the Company, such securities may be sold
without registration under the Securities Act, as well as any applicable “blue
sky” or state securities laws:


 
6

--------------------------------------------------------------------------------

 
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”) PURSUANT TO REGULATION S UNDER THE 1933
ACT.  ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE
BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S PROMULGATED
UNDER THE SECURITIES ACT) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.
 
(e)           Executive (a “Reg S Person”) hereby represents that the
representations contained in paragraphs (1) through (7) of this Section 2(e) are
true and correct:
 
(1)           (i) the issuance and sale to the Reg S Person of the INBI Stock is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (ii) it is not a “U.S. Person,” as
such term is defined in Regulation S, and is not acquiring the INBI Stock for
the account or benefit of any U.S. Person; and (iii) the offer and sale of the
INBI Stock has not taken place, and is not taking place, within the United
States of America or its territories or possessions.  The Reg S Person
acknowledges that the offer and sale of the INBI Stock has taken place, and is
taking place in an “offshore transaction,” as such term is defined in Regulation
S.
 
(2)           The Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the INBI Stock cannot be sold, assigned,
transferred, conveyed, pledged or otherwise disposed of to any U.S. Person or
within the United States of America or its territories or possessions for a
period of one year from and after the date hereof, unless the INBI Stock is
registered for sale in the United States pursuant to an effective registration
statement under the Securities Act or another exemption from such registration
is available.  The Reg S Person acknowledges that it has not engaged in any
hedging transactions with regard to the INBI Stock.
 
(3)           The Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the Securities and understands
that the Company shall be required to refuse to register any transfer of
securities not made in accordance with applicable U.S. securities laws.
 
(4)           The Reg S Person is not a “distributor” of securities, as that
term is defined in Regulation S, nor a dealer in securities.
 
 
7

--------------------------------------------------------------------------------

 
 
(5)           The Reg S Person understands that the INBI Stock has not been
registered under the Securities Act, or the securities laws of any state and are
subject to substantial restrictions on resale or transfer.  The INBI Stock are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.
 
(6)           The Reg S Person acknowledges that the shares of Common Stock
underlying the INBI Stock may only be sold offshore in compliance with
Regulation S or pursuant to an effective registration statement under the
Securities Act or another exemption from such registration, if available.  In
connection with any resale of the shares of Common Stock pursuant to Regulation
S, the Company will not register a transfer not made in accordance with
Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.
 
(7)           The Reg S Person makes the representations, declarations and
warranties as contained in this Section 3(s) (1)-(7) with the intent that the
same shall be relied upon by the Company in determining its suitability as a
purchaser of such the INBI Stock.
 
13.        Miscellaneous.
 
 (a)        Intentionally Omitted.
 
(b)         Neither the Executive nor the Company may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided, however, that the Company shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder.
 
(c)         This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
(d)         This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e)         The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)          All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)         This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of New York.
 
(h)         This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(i)          The Executive represents and warrants to the Company, that he has
the full  power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
 
[Signature page follows immediately]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.



 
FRED SCIAMMA
                   
HOME SHOPPING EXPRESS S.A.
       
By:
     
Name:
   
Title:




 
INFUSION BRANDS INTERNATIONAL, INC.
       
By:
 
   
Name: Robert DeCecco
   
Title: Chief Executive Officer

 
 
10

--------------------------------------------------------------------------------

 